Citation Nr: 1011313	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
October 1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 2003 and July 2004 rating decisions.  

In January 2003, the RO, inter alia, denied service 
connection for frostbite to both feet.  In January 2004, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2005, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in November 2005.

The Board notes that the issue of entitlement to service 
connection for residuals of frostbite of the feet has 
previously been treated as a claim to reopen a previously 
denied claim. However, the Board is accepting the Veteran's 
claim for service connection for residuals of frostbite of 
the feet, received on January 30, 2004, as a timely notice of 
disagreement with the RO's January 2003 denial, of which the 
Veteran was advised of by way of a letter sent on January 30, 
2003.  Thus, the issue is an original claim.  The RO 
addressed this issue on the merits in the October 2005 SOC.  

In July 2004, the RO, inter alia, denied service connection 
for bilateral knee pain, sinusitis, rhinitis, hearing loss, 
tinnitus, and radiation exposure.  In August 2004, the 
Veteran filed an NOD.  An SOC was issued in October 2005, and 
the Veteran filed a substantive appeal (via a VA Form 9) in 
November 2005.  

In August 2006, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

In July 2007, the Board, denied service connection for 
bilateral hearing loss, tinnitus, and sterility (claimed as 
due to radiation exposure).  At that time, the Board also 
remanded the claims remaining on appeal to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the 
AMC continued to deny the claims (as reflected in a January 
2010 supplemental SOC (SSOC)) and returned these matters to 
the Board for further appellate consideration.

In March 2010, the Vice Chairman of the Board, on his own 
motion, advanced this appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim remaining on appeal have been 
accomplished.  

2.  The Veteran was likely exposed to cold temperatures while 
stationed in Alaska.  

3.  While the Veteran has complained of foot pain, competent 
medical evidence does not even suggest that Veteran has, or 
has had at any time pertinent to this appeal, a foot 
disability residual to any in-service frostbite of the feet.

4.  As service connection for residuals of frostbite of the 
feet has not been established, there is no legal basis for a 
grant of service connection for bilateral knee disability on 
a secondary basis.  

5.  Bilateral knee disability was first diagnosed many years 
after the Veteran's discharge from service, and there is no 
competent evidence or opinion even suggesting that there 
exists a medical nexus between any current knee disability 
and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
frostbite of the feet are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for bilateral knee 
disability, to include as secondary to residuals of frostbite 
of the feet, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a March 2004 pre-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence was 
needed to substantiate the claims for service connection on a 
direct basis, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  In a May 2006 post-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection on a secondary basis; this letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the May 2006 letter, and opportunity for 
the Veteran to respond, the January 2010 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2006 Board hearing, along with various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record, in connection with either claim, is 
warranted.  The Veteran's service treatment records, along 
with hospitalization records during service, could not be 
obtained.  While the Veteran was notified that VA had not 
obtained these records, he was not provided a description of 
any further action VA would take regarding the claims, as 
required by 38 C.F.R. § 3.159(e).  The Board finds that this 
error was harmless.  During the Veteran's Board hearing, and 
in a statement received in November 2009 (after notification 
that the above evidence had not been obtained), the Veteran 
relayed that it had been many years since his service and he 
could not offer any more information or evidence.  Reasonable 
efforts have been made to obtain the missing evidence, 
including multiple requests to installations that provided 
care and to the National Personnel Records Center. Under 
these circumstances, the Board finds that the RO has 
fulfilled its duty to assist the Veteran in obtaining missing 
service records, and that no further RO action in this regard 
is required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of either matter remaining 
on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the Veteran's service 
treatment records are not available for review, and were 
likely destroyed in an accidental fire at the National 
Personnel Records Center in 1973.  The Board is aware that in 
such cases, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of each of the Veteran's remaining claims 
has been undertaken with these heightened duties in mind.



A.  Residuals of Frostbite of the Feet

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for residuals of frostbite of the feet is not 
warranted.  

The Veteran asserts that, while stationed in Alaska, he was 
ordered to deliver some documents to an outpost.  The weather 
was rainy and the rain became snow.  The temperature was 15 
degrees below zero.  His feet reportedly became wet and 
frozen.  During treatment his feet turned gray and felt like 
bricks.  He relayed that he was kept on crutches for about 15 
days and had severe pain.  He also testified that he had to 
stand guard duty during winter in Alaska.  He stated that he 
still has foot pain to this day.  

The Veteran's asserted in-service exposure to cold 
temperatures, as described, appears consistent with 
occupational activities typically associated with being an 
enlisted man stationed in Alaska.  That notwithstanding, the 
Board finds that the record is devoid of competent, probative 
evidence to support a finding that the Veteran currently has 
any residuals of frostbite of the feet upon which to 
predicate a grant of service connection.  

In this case, the Board has considered the Veteran's 
testimony and assertions that he has painful feet that he 
attributes to cold weather exposure during service, 
acknowledging that, as a layperson, he is competent to relate 
such symptoms.  See Goss v. Brown, 9 Vet. App. 109, 113 
(1996) (specific to cold weather injury residuals).  See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   However, pain, 
alone, without competent evidence of underlying pathology, 
does not constitute a disability for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  

Here, the medical evidence does not reflect current foot 
disability-much less, one that represents a residual of any 
in-service cold injury.  In this regard, a June 2005 record 
of VA outpatient treatment includes findings from a 
comprehensive foot examination.  On visual inspection, the 
feet were normal, with no skin breaks, deformity, evidence of 
trauma, erythema, dependent rubor, edema, corns, excessive 
callus or nail abnormality.  Sensory examination and 
palpation of pedal pulses was normal.  

Significantly, moreover, while the Veteran has stated that a 
VA podiatrist told him that pain in his feet and ankles was 
part of his arthritis, no medical provider has even suggested 
that the Veteran's has foot disability, to include arthritis, 
residual to any frostbite of the feet during service, and 
neither the Veteran nor his representative has presented or 
identified any such existing medical evidence or opinion.  In 
short, there is no competent, probative evidence to support 
the claim.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Thus, where, as here, competent evidence 
does not establish that the Veteran has the disability for 
which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the instant case, the claim for service 
connection for residuals of frostbite of the feet must be 
denied, because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.

B.  Bilateral Knee Disability

The evidence of record clearly establishes that the Veteran 
has a current bilateral knee disability.  Assessments include 
degenerative joint disease, anterior cruciate ligament (ACL) 
tear, osteoarthrosis with cartilage loss and reactive marrow 
edema, and posterior horn medial meniscal tear with anterior 
horn lateral meniscal tear.  The Veteran has had surgery 
performed on both knees.  He asserts that his knee disability 
is the result of limping caused by residuals of frostbite of 
the feet.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the 
Board notes that, effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 with regard to the requirements for 
establishing secondary service connection on an aggravation 
basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006)].

At the outset, the Board notes that given the denial of 
service connection for residuals of frostbite of the feet, 
there is no legal basis for awarding service connection for 
knee disability  on a secondary basis.  The record also 
presents no basis for awarding service connection for such 
disability under any other theory of entitlement.  

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  38 C.F.R. § 3.307(c).  

Here, however, degenerative joint disease (arthritis) was not 
shown until  2003-some fifty years after service discharge-
well outside the period for establishing service connection 
for arthritis on a presumptive basis, and there is no medical 
suggestion that arthritis was manifest to a compensable 
degree within one year after the Veteran's separation from 
service in 1953.  The Board also notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, none of the medical records reflecting diagnoses of 
a current bilateral knee disability even suggests that there 
exists a medical nexus between any current bilateral knee 
disability and the Veteran's military service, and neither 
the Veteran nor his representative has presented or 
identified any such existing medical evidence or opinion.

C.  Both Claimed Disabilities

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
assertions of the appellant and his representative.  However, 
to the extent that these assertions are being offered to 
establish current residuals of frostbite to the feet, or that 
there exists a nexus between that or knee disability and 
service, such evidence must fail.  The matters of diagnosis  
and medical etiology upon which these claims turn are matters 
within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter upon which these 
claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for residuals of frostbite of 
the feet and bilateral knee disability must be denied.  In 
reaching the conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports either claim,  that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of frostbite of the feet is 
denied.

Service connection for bilateral knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


